                                                                               FILED
                                                                             IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                            ★ MAY 2.12019 Ar
EASTERN DISTRICT OF NEW YORK
                                                -X                    ' BROOKLYN OFFICE
CHARMANE SMITH,

                       Plaintiff,                             MEMORANDUM & ORDER
                                                              19-CV-2823(AMD)(LB)
        -against-

ZEBRA TECHNOLOGIES CORP. and
MOTOROLA,INC.,

                       Defendants.
                                                 X
ANN M.DONNELLY,United States District Judge:

        On May 10, 2019, the pro se plaintiff, Charmane Smith, commenced this action alleging

product liability claims and claims under the Consumer Protection Act, 18 U.S.C. § 2520. (ECF

No. 1.) The plaintiff also filed a one-page motion for summary judgment. (ECF No. 3.) The

plaintiffs request to proceed informa pauperis pursuant to 28 U.S.C. § 1915(ECF No. 2)is

granted solely for the purposes of this order. The plaintiffs complaint is dismissed for failure to

state a claim for relief under 28 U.S.C. § 1915(e)(2)(B)(ii), and the plaintiffs motion for

summary judgment is denied as moot.

                                        BACKGROUND


       The plaintiff alleges that "[t]he defendants' payment processing equipment, software

and/or telephone devices enable tracking, manipulation, alteration, interference with, and/or

potential cloning of personal information, availability/accessibility, spending limits, pricing and

sales discounts (covert, unauthorized, and/or denial of the benefit) through point-of-sale

transactions." (ECF No. 1 at 2.) The plaintiff brings claims of"wire, oral, and electronic

interception" under the Consumer Protection Act, 18 U.S.C. § 2520, and product liability. {Id.)

She seeks $10 million in damages. {Id.)
                                   STANDARD OF REVIEW


        A federal court must "liberally construe[ ]" pleadings by pro se parties, and interpret the

complaint to raise the strongest argument it suggests. Erickson v. Pardus, 551 U.S. 89,94

(2007). However, a complaint still must plead "enough facts to state a claim to relief that is

plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544, 570(2007). A claim is

plausible on its face if it "allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662,678(2009). Although all

allegations contained in a complaint are assumed to be true, this tenet is "inapplicable to legal

conclusions." Id. at 678. While "detailed factual allegations" are not required,"[a] pleading that

offers 'labels and conclusions' or 'a formulaic recitation ofthe elements ofa cause of action will

not do.'" Id. (quoting Twombly,550 U.S. at 555). Similarly, a complaint is insufficient to state a

claim "if it tenders 'naked assertion[s]' devoid of'further factual enhancement.'" Id. (quoting

Twombly,550 U.S. at 557).

       A district court must dismiss an informa pauperis action when the action "(i) is fnvolous

or malicious;(ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary

relief against a defendant who is immune from such relief." 28 U.S.C. § 1915(e)(2)(B).

                                          DISCUSSION


       The complaint does not state a plausible claim under any standard. It includes a one-

sentence "statement of facts," which is a list ofclaims without any factual allegations about how

the defendants wronged her or whether she was injured. Thus,the complaint is dismissed for

failure to state a claim. 28 U.S.C. § 1915(e)(2)(B).

       While pro se plaintiffs are ordinarily granted leave to amend "at least once when a liberal

reading ofthe complaint gives any indication that a valid claim might be stated," Chavis v.
 Chappius,618 F.3d 162,170(2d Cir. 2010), leave to amend "may properly be denied if the

 amendment would be futile," Grullon v. City ofNew Haven,720 F.3d 133, 140(2d Cir. 2013).

 The plaintiff lists state and federal laws, but asserts no facts that suggest a valid claim. Even if

she had stated a claim, there are no facts demonstrating that any of the events about which she

complains occurred in this district.

         The plaintiff has an extensive litigation history; she has filed over 200 cases in federal

 district and appellate courts.' She also filed two other complaints in this Court: Smith v. Ingenico

 Group, No. 19-CV-2607(E.D.N.Y. filed Apr. 29,2019) which is nearly identical to this

complaint, and Smith v. Qosmedix, No. 19-CV-2608(E.D.N.Y. filed May 1, 2019). Both

complaints were dismissed. She is subject to filing injunctions in the following courts:

             • Smith V. United States, No. 4:01-CV-450-Y(N.D.Tex. May 30,2001)(enjoining
               plaintifffrom filing cases in the Northem District of Texas without prior judicial
               permission);

             • Smith V. Dell, Inc., No. 06-2496-BA^,2007 WL 3232037(W.D. Tenn. Oct. 31,
               2007)(enjoining plaintifffrom filing actions informa pauperis);

            • Smith V. Spitzer, 531 F.Supp.2d 360(N.D.N.Y. 2008)(enjoining plaintifffrom
              filing actions in the Northem District ofNew York without obtaining counsel or
              prior court approval);

            • Smith V. Chase Bank, No. 11 Civ. 2270(S.D.N.Y. Dec. 2, 2016)(enjoining
              plaintifffrom filing any future informa pauperis action in the Southem District of
              New York without first obtaining court permission).

         This Court will not tolerate frivolous, repetitive, and vexatious litigation. I have wamed

the plaintiffthat she may be subject to a filing injunction in this Court if she continues to file

similar actions. Lau v. Meddaugh,229 F.3d 121, 123(2d Cir. 2000)(per curiam);see also

Iwachiw V. N.Y. State Dep't ofMotor Vehicles, 396 F.3d 525,538(2d Cir. 2005)(per curiam);



' See Federal Judiciary's Public Access to Court Electronic Records("PACER")Service, https://pcl.uscourts.gov
(last visited May 20,2019).
see also Smith v. Ingenico Group, No. 19-CV-2607(E.D.N.Y. closed May 15, 2019)(dismissing

case for failure to state a claim and notifying the plaintiff that she may be subject to a filing

injunction in this Court if she continues to file similar actions); Smith v. Qosmedix, No. 19-CV-

2608 (E.D.N.Y. closed May 15, 2019)(same). Because it is not clear that she filed this action

after that warning, I do not impose a filing injunction at this time. Future similar filings will

result in an injunction.

                                          CONCLUSION


        Accordingly, the complaint, filed informa pauperis, is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B), and the plaintiffs motion for summary judgment is denied as moot. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in

good faith and therefore informa pauperis status is denied for the purpose of an appeal.

Coppedge v. United States, 369 U.S. 438,444-45 (1962). The Clerk of Court is respectfully

directed to enter judgment and close this action.


SO ORDERED.




                                                s/Ann M. Donnelly
                                               Aim M. Donnelly
                                               United States District Judge
Dated: May 22, 2019
       Brooklyn, New York
